SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

136
CA 14-01066
PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF ANTWAN THOMPSON,
PETITIONER-APPELLANT,

                      V                                          ORDER

ANTHONY J. ANNUCCI, ACTING COMMISSIONER,
NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


ANTWAN THOMPSON, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), dated April 28, 2014 in a proceeding
purusant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985, 985).




Entered:    February 11, 2016                   Frances E. Cafarell
                                                Clerk of the Court